Polos, C. J. This matter coming on to be heard before the Court pursuant to a joint stipulation of the parties thereto, through their respective counsel, and it appearing to the Court from said stipulation that the parties hereto have settled all matters in controversy between them on the basis of a claim of $19,213.80, less Respondent’s recoupment on its counterclaim of $16,713.80, or a net settlement for the Claimant of $2,500.00. It is therefore ordered that said stipulation be and is hereby awarded as full settlement of her claim the sum of $2,500.00; It is further ordered that this cause be and is hereby dismissed pursuant to said stipulation.